Title: From George Washington to Patrick Henry, 9 October 1795
From: Washington, George
To: Henry, Patrick


          
            Dear Sir
            Mount Vernon 9th October 1795
          
          Whatever may be the reception of this letter, truth and candour shall mark its steps.
          You doubtless know that the office of State is vacant; and no one can be more Sensible than yourself of the importance of filling it with a person of abilities, an[d] one in whom the public would have confidence.
          It would be uncandid not to inform you that this office has been offered to others; but it is as true that it was from a conviction in my mind that you would not accept it (untill tuesday last in a conversation with General, late Govr, Lee, he dropped Sentiments which made it less doubtful) that it was not offered first to you.
          I need Scarcely add that, if this appointment could be made to comport with your own inclination, it would be as pleasing to

me, as I believe it would be acceptable to the public. With this Assurance, and under this belief, I make you the offer of it. My first wish is, that you would accept it—the next is, that you would be So good as to give me an answer as Soon as you conveniently can, as the public business in that Department is now Suffering for want of a Secretary.
          I persuade myself, Sir, it has not escaped your observation, that a crisis is approaching, that must, if it cannot be arrested, Soon decide whether order and good Government Shall be preserved, or anarchy and confusion ensue. I can most religiously aver, I have no wish that is incompatible with the dignity, happiness and true interest of the people of this country. My ardent desire is, and my aim has been (as far as depended upon the Executive Department) to comply Strictly with all our engagements foreign and domestic; but to keep the United States free from political Connexions with every other country. To See them independent of all, and under the influence of none. In a word, I want an American Character; that the powers of Europe may be convinced we act for ourselves and not for others. This in my Judgement, is the only way to be respected abroad and happy at home—and not, by becomeing the partisans of Great Britain or France, Create dissentions; disturb the public Tranquility; and dissolve, perhaps forever, the Cement which binds the union. I am Satisfied that these Sentiments cannot be otherwise than congenial to your own—your aid therefore in carrying them into effect would be flattering and pleasing to Dear Sir your most obedient and very Humble Servant
          
            G. Washington
          
          
            p.S. On monday I Shall leave this for philadelphia.
          
        